    Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 1 of 28 PageID: 38
                                                                                                                                            Kerri E. Chewning
                                                                                                                                   Kchewning@archerlaw.com
                                                                                                                                         856-616-2685 Direct
                                                                                                                                        Archer & Greiner, P.C.

                                                                                                                                         One Centennial Square
                                                                                                                                          33 East Euclid Avenue
                                                                                                                                         Haddonfield, NJ 08033
                                                                                                                                            856-795-2121 Main
                                                                                                                                              856-975-0574 Fax
                                                                                                                                           www.archerlaw.com



June 2, 2020

VIA CM/ECF ONLY
Honorable Renée Marie Bumb, U.S.D.J.
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Room 1050
Camden, NJ 08101

    Re:        The Colby Restaurant Group, Inc., et al. v. Utica National Insurance Group, et al.,
               Civil Action No. 20-5927 (RMB)

Dear Judge Bumb:

        We represent Defendants in the above-referenced matter. Pursuant to Rule I.A of Your
Honor’s Rules and Procedures, Defendants respectfully request a pre-motion conference in advance
of filing a Rule 12 motion to dismiss the Complaint.

        Plaintiffs allegedly own “food service related businesses.”1 ¶ 11.2 They seek property insurance
coverage from Defendants for business losses allegedly incurred as a result of government directives
issued in response to the COVID-19 virus pandemic. No coverage is available for these losses and the
Complaint should be dismissed because the governing policies unambiguously do not cover losses
caused by or resulting from a virus. The Complaint should also be dismissed because Plaintiffs’ claims,
as alleged, do not satisfy other basic requirements for coverage under the policies, as more fully
described below. See American Corporate Soc. v. Valley Forge Ins. Co., No. 09-Civ-5568, 2010 WL
2950367 (D.N.J. July 22, 2010) (dismissing coverage action based on unambiguous policy terms);
accord Residences at Bay Point Condominium Ass’n, Inc. v. Standard Fire Ins. Co., 41 F. Supp. 3d 427
(D.N.J. 2014).

     1. The Complaint should be dismissed because the policies do not cover losses resulting from
        viruses, including COVID-19.

       The Complaint should be dismissed because Plaintiffs’ policies expressly foreclose coverage for
any damage or losses caused by or resulting from a virus such as COVID-19. The Complaint seeks
coverage for business losses allegedly caused by “the COVID-19 pandemic and the corresponding

1
         This letter cites New Jersey law, but dismissal is also required under the laws of Delaware, Florida, and Washington,
which apply to claims made by Plaintiffs’ businesses located in those states. Gilbert Spruance Co. v. Pa. Mfrs. Ass’n Ins.
Co., 134 N.J. 96, 103 (1993).
2
         All citations to ¶ _ reference the Complaint. Exhibits A–C, attached, contain highlighted excerpts of the cited
provisions of Plaintiffs’ policies.

          Haddonfield, NJ | Hackensack, NJ | Princeton, NJ | Philadelphia, PA | Harrisburg, PA | Red Bank, NJ | New York, NY | Wilmington, DE
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 2 of 28 PageID: 39
Honorable Renée Marie Bumb, U.S.D.J.
June 2, 2020
Page 2

response by civil authorities[.]” ¶ 6; accord ¶ 45 (“[T]he efficient proximate cause” of Plaintiffs’ losses
was “measures taken by state officials in response to the COVID-19 pandemic[.]”) (emphasis added).
Plaintiff SRG Southcenter, LLC’s Policy, however, does not cover losses caused by any “sequence of
events” “initiate[d]” by “[a]ny virus, bacterium or other microorganism that induces or is capable of
inducing physical distress, illness or disease.” Ex. A at 6–7, 9. The policies agreed to by Plaintiffs The
Colby Restaurant Group, Inc. and BBR Lauderdale, LLC similarly provide that the insurers “will not
pay for loss or damage caused by or resulting from any virus[.]” See Ex. B at 5; Ex. C at 7. This
exclusion expressly applies to, among other things, coverage for “business income, extra expense or
action of civil authority.” Id. Because Plaintiff concedes COVID-19 is a “virus,” ¶¶ 19, 22, 24–27, 30–
31, losses allegedly “caused by or resulting from” it are not covered under the Policies. Schultz
Furriers, Inc. v. Travelers Casualty Ins. Co. of Am., No. A-0170-15T1, 2017 WL 1731005, at *1–2 (N.J.
App. Div. May 3, 2017) (rejecting policyholder’s claim where the alleged loss was excluded under a
“plain and ordinary” reading of unambiguous policy exclusion); Howard Berger Co., LLC v. Liberty
Mut. Fire Ins., No. 14-Civ-06592, 2017 WL 2256960, at *6 (D.N.J. May 23, 2017) (“[B]ecause
Plaintiff's damages were [undisputedly] caused by an event excluded from coverage, Plaintiff is not
entitled to indemnification of those losses[.]”).

        In an effort to sidestep these provisions barring coverage for any losses caused by or resulting
from a virus, the Complaint asserts that Plaintiffs’ losses were caused not by COVID-19 but rather
“measures taken by state officials in response to the COVID-19 pandemic.” ¶ 45. The policies
foreclose this argument. The SRG policy provides that, if “initiate[d]” by a virus, any sequence of
events that results in business losses is not a “Covered Cause of Loss.” Ex. A at 2, 6–7, 9. This includes
government measures taken “in response to” COVID-19. The Colby and BBR policies exclude
coverage for business losses, including those arising from an “action of civil authority,” if they “result[]
from any virus.” Plaintiffs’ assertion that losses caused by actions of civil authority in response to
COVID-19 are covered under the policies would nullify the plain terms of the virus exclusion, which
expressly applies to civil authority coverage. Sebro Packaging Corp. v. Liberty Mut. Fire Ins. Co., 69 F.
Supp. 2d 642, 644 (D.N.J. 1999) (“[C]ourts should avoid constructions that render a portion of the
writing useless or inextricable[.]”).

   2. Counts I, II, V and VI should be dismissed because there has been no “direct physical loss
      or damage” to Plaintiffs’ premises, which forecloses coverage for loss of business income or
      extra expense.

        Plaintiffs’ claims for business income and extra expense coverage must be dismissed because the
effects of social distancing directives on Plaintiffs’ businesses do not constitute “direct physical loss of
or damage to” Plaintiffs’ premises. ¶¶ 44–45 (alleging government directives were the “efficient
proximate cause” of Plaintiffs’ business losses); see also Transcript of Decision at 15, Social Life
Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20-Civ-3311 (VEC) (May 14, 2020) (business interruption
claim for COVID-19 business losses likely fails because “this kind of business interruption needs some
damage to the property to prohibit you from going . . . . [T]his is just not what’s covered under these
insurance policies”).

        Plaintiffs’ policies all cover business income losses during the “period of restoration” only when
the loss was “due to the necessary suspension” of Plaintiff’s operations “caused by direct physical loss
of or damage to property” at the described premises. Ex. A at 3; Ex. B at 2; Ex. C at 2 (emphasis
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 3 of 28 PageID: 40
Honorable Renée Marie Bumb, U.S.D.J.
June 2, 2020
Page 3

added). “Period of restoration” is itself defined by reference to when the direct physical loss or damage
“should be repaired, rebuilt or replaced.” Ex. A at 8; Ex. B at 4; Ex. C at 5. Similarly, the policies cover
certain categories of “extra expense” incurred during the “period of restoration” only if they would not
be incurred “if there had been no direct physical loss or damage to property” at the described premises.
Ex. A at 4; Ex. B at 2; Ex. C at 3 (emphasis added).

        The Complaint contends that Plaintiffs “have suffered a direct physical loss of and damage to
their property,” not because of any physical alteration of the premises, but because government
directives rendered Plaintiffs “unable to use their property for its intended purpose.” ¶ 44. It is
axiomatic, however, that without “physical” loss or damage to their premises, business income and extra
expense coverage is unavailable. See Handbook on Insurance Coverage Disputes, Ostrager & Newman
§ 21.02 (19th Ed. 2018) (“The direct physical loss requirement operates to exclude coverage for
intangible and economic losses suffered by the insured.”) (citing cases); see also Port Auth. of N.Y. &
N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“[P]hysical damage to property means a
distinct, demonstrable, and physical alteration of its structure[.]”).

   3. Counts III and IV should also be dismissed because the Complaint concedes that the
      prerequisites for Civil Authority coverage are not met.

       In claiming Civil Authority coverage, Plaintiffs must establish (1) damage to another’s property
(which, for SRG, must be within one mile of the insured premises), (2) that a civil authority took action
“due to” or “as a result of” such damage, and (3) such action “prohibit[ed] access” to Plaintiffs’
premises. Ex. A at 4–5; Ex. B at 3; Ex. C at 4.

         The claims seeking Civil Authority coverage must be dismissed because Plaintiffs’ alleged losses
fail to meet any of these requirements. There is no allegation of direct physical loss of or damage to
property anywhere. Maritime Park, LLC v. Nova Casualty Co., No. A-3554-17T2, 2019 WL 1422918,
at *5 (N.J. App. Div. Mar. 29, 2019) (denying Civil Authority coverage in absence of “a ‘covered cause’
of loss [that] causes damage . . . to property at a location other than the insured location”). There is no
allegation that government directives, issued to slow transmission of COVID-19, ¶ 31, were “due to” or
“as a result of” any such property damage. Finally, the Complaint does not contend that any
government directive issued in response to COVID-19 “prohibit[ed] access” to Plaintiffs’ premises. To
the contrary, the Complaint concedes that the orders applicable to Plaintiffs’ businesses expressly and
uniformly allowed restaurants to remain open with limited operations. ¶ 32. Access was not
“prohibited.” Schultz Furriers, 2017 WL 1731005, at *4 (Civil Authority coverage requires showing that
“access was totally and completely prevented, i.e., made impossible” and was therefore unavailable
where business owner could access the premises).

        On these bases, Defendants seek dismissal of the Complaint and hereby request a pre-motion
conference at the Court’s earliest convenience. The Judicial Panel on Multidistrict Litigation is
considering a pending motion to form a multi-district litigation that would encompass all COVID-19
related property insurance lawsuits against all insurers. Plaintiffs’ counsel has noticed this case (and a
number of other suits they filed against other insurers) as a potential tag-along action in the JPML
proceeding. Defendants will oppose formation of any MDL and any attempt to transfer this case or
delay this Court’s disposition of Defendants’ anticipated Rule 12(b)(6) motion.
    Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 4 of 28 PageID: 41
 Honorable Renée Marie Bumb, U.S.D.J.
 June 2, 2020
 Page 4

         We thank the Court for its consideration.



                                                     Respectfully yours,

                                                     /s/ Kerri E. Chewning

                                                     KERRI E. CHEWNING



Enclosures
cc:     James E. Cecchi, Esquire (w/encl. via CM/ECF and electronic mail)
        Lindsey H. Taylor, Esquire (w/encl. electronic mail)
        Christopher A. Seeger, Esquire (w/encl. electronic mail)
        Stephen A. Weiss, Esquire (w/encl. electronic mail)
        Samuel H. Rudman, Esquire (w/encl. electronic mail)
        Paul J. Geller, Esquire (w/encl. electronic mail)
        Stuart A. Davidson, Esquire (w/encl. electronic mail)
 218646379v1
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 5 of 28 PageID: 42




                              Exhibit A
                              SRG Policy
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 6 of 28 PageID: 43


                                                                                                                  BUSINESSOWNER’S
                                                                                                                       BP 00 03 01 10




                         BUSINESSOWNER’S COVERAGE FORM
    Various provisions in this policy restrict coverage.                               (5) Personal property owned by you that is
    Read the entire policy carefully to determine rights,                                  used to maintain or service the buildings
    duties and what is and is not covered.                                                 or structures or the premises, including:
    Throughout this Coverage Form the words "you" and                                       (a) Fire extinguishing equipment;
    "your" refer to the Named Insured shown in the Decla-                                  (b) Outdoor furniture;
    rations. The words "we", "us" and "our" refer to the
    Company providing this insurance.                                                       (c) Floor coverings; and
    In Section II – Liability, the word "insured" means any                                (d) Appliances used for refrigerating,
    person or organization qualifying as such under Para-                                      ventilating, cooking, dishwashing or
    graph C. Who Is An Insured.                                                                laundering;
    Other words and phrases that appear in quotation                                   (6) If not covered by other insurance:
    marks have special meaning. Refer to Paragraph H.                                       (a) Additions under construction, altera-
    Property Definitions in Section I – Property and Para-                                      tions and repairs to the buildings or
    graph F. Liability And Medical Expenses Definitions in                                      structures;
    Section II – Liability.
                                                                                           (b) Materials, equipment, supplies and
    SECTION I – PROPERTY                                                                       temporary structures, on or within
    A. Coverage                                                                                100 feet of the described premises,
                                                                                               used for making additions, altera-
       We will pay for direct physical loss of or damage to                                    tions or repairs to the buildings or
       Covered Property at the premises described in the                                       structures.
       Declarations caused by or resulting from any Cov-
       ered Cause of Loss.                                                          b. Business Personal Property located in or on
                                                                                       the buildings at the described premises or
       1. Covered Property                                                             in the open (or in a vehicle) within 100 feet
          Covered Property includes Buildings as de-                                   of the described premises, including:
          scribed under Paragraph a. below, Business                                   (1) Property you own that is used in your
          Personal Property as described under Para-                                       business;
          graph b. below, or both, depending on whether
          a Limit of Insurance is shown in the Declara-                                (2) Property of others that is in your care,
          tions for that type of property. Regardless of                                   custody or control, except as otherwise
          whether coverage is shown in the Declarations                                    provided in Loss Payment Property Loss
          for Buildings, Business Personal Property, or                                    Condition Paragraph E.5.d.(3)(b);
          both, there is no coverage for property de-                                  (3) Tenant's improvements and better-
          scribed under Paragraph 2. Property Not Cov-                                     ments. Improvements and betterments
          ered.                                                                            are fixtures, alterations, installations or
           a. Buildings, meaning the buildings and struc-                                  additions:
              tures at the premises described in the Dec-                                   (a) Made a part of the building or struc-
              larations, including:                                                             ture you occupy but do not own; and
             (1) Completed additions;                                                      (b) You acquired or made at your ex-
             (2) Fixtures, including outdoor fixtures;                                         pense but cannot legally remove;
             (3) Permanently installed:                                                (4) Leased personal property which you
                                                                                           have a contractual responsibility to in-
                 (a) Machinery; and                                                        sure, unless otherwise provided for un-
                 (b) Equipment;                                                            der Paragraph 1.b.(2); and
             (4) Your personal property in apartments,                                 (5) Exterior building glass, if you are a ten-
                 rooms or common areas furnished by                                        ant and no Limit of Insurance is shown
                 you as landlord;                                                          in the Declarations for Building property.
                                                                                           The glass must be owned by you or in
BP 00 03 01 10       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   Page 1 of 49



                                                                      A1
   Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 7 of 28 PageID: 44


BUSINESSOWNER’S COVERAGE FORM

               your care, custody or control.                               4. Limitations
   2. Property Not Covered                                                      a. We will not pay for loss of or damage to:
      Covered Property does not include:                                            (1) Steam boilers, steam pipes, steam en-
      a. Aircraft, automobiles, motortrucks and other                                   gines or steam turbines caused by or
         vehicles subject to motor vehicle registra-                                    resulting from any condition or event in-
         tion;                                                                          side such equipment. But we will pay for
                                                                                        loss of or damage to such equipment
      b. "Money" or "securities" except as provided                                     caused by or resulting from an explosion
         in the:                                                                        of gases or fuel within the furnace of any
         (1) Money And Securities Optional Cover-                                       fired vessel or within the flues or pas-
             age; or                                                                    sages through which the gases of com-
                                                                                        bustion pass.
         (2) Employee Dishonesty Optional Cover-
             age;                                                                   (2) Hot water boilers or other water heating
                                                                                        equipment caused by or resulting from
      c. Contraband, or property in the course of
         illegal transportation or trade;                                               any condition or event inside such boil-
                                                                                        ers or equipment, other than an explo-
      d. Land (including land on which the property                                     sion.
         is located), water, growing crops or lawns;
                                                                                    (3) Property that is missing, where the only
      e. Outdoor fences, radio or television anten-                                     evidence of the loss or damage is a
         nas (including satellite dishes) and their                                     shortage disclosed on taking inventory,
         lead-in wiring, masts or towers, signs (other                                  or other instances where there is no
         than signs attached to buildings), trees,                                      physical evidence to show what hap-
         shrubs or plants, all except as provided in                                    pened to the property. This limitation
         the:                                                                           does not apply to the Optional Coverage
         (1) Outdoor Property Coverage Extension;                                       for Money and Securities.
             or                                                                     (4) Property that has been transferred to a
         (2) Outdoor Signs Optional Coverage;                                           person or to a place outside the de-
                                                                                        scribed premises on the basis of unau-
       f. Watercraft (including motors, equipment
                                                                                        thorized instructions.
          and accessories) while afloat;
                                                                                    (5) The interior of any building or structure
      g. Accounts, bills, food stamps, other evi-                                       caused by or resulting from rain, snow,
         dences of debt, accounts receivable or
                                                                                        sleet, ice, sand or dust, whether driven
         "valuable papers and records"; except as
                                                                                        by wind or not, unless:
         otherwise provided in this policy;
                                                                                        (a) The building or structure first sus-
      h. "Computer(s)" which are permanently in-                                            tains damage by a Covered Cause
         stalled or designed to be permanently in-
                                                                                            of Loss to its roof or walls through
         stalled in any aircraft, watercraft, motortruck
                                                                                            which the rain, snow, sleet, ice, sand
         or other vehicle subject to motor vehicle                                          or dust enters; or
         registration. This paragraph does not apply
         to "computer(s)" while held as "stock";                                        (b) The loss or damage is caused by or
                                                                                            results from thawing of snow, sleet
       i. "Electronic data", except as provided under
                                                                                            or ice on the building or structure.
          Additional Coverages – Electronic Data.
          This Paragraph i. does not apply to your                              b. We will not pay for loss of or damage to the
          "stock" of prepackaged software.                                         following types of property unless caused
                                                                                   by the "specified causes of loss" or building
       j. Animals, unless owned by others and
                                                                                   glass breakage:
          boarded by you, or if owned by you, only as
          "stock" while inside of buildings.                                        (1) Animals, and then only if they are killed
                                                                                        or their destruction is made necessary.
   3. Covered Causes Of Loss
                                                                                    (2) Fragile articles such as glassware,
      Risks of direct physical loss unless the loss is:
                                                                                        statuary, marble, chinaware and porce-
      a. Excluded in Paragraph B. Exclusions in                                         lain, if broken. This restriction does not
         Section I; or                                                                  apply to:
      b. Limited in Paragraph 4. Limitations in Sec-                                    (a) Glass that is part of the exterior or
         tion I.                                                                            interior of a building or structure;


Page 2 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                   A2
   Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 8 of 28 PageID: 45


                                                                                                                      BizGUARD Plus

            (b) A part of a building that is standing,                            (6) This Additional Coverage – Collapse
                even if it has separated from another                                 does not apply to personal property that
                part of the building; or                                              has not abruptly fallen down or caved in,
            (c) A building that is standing or any part                               even if the personal property shows evi-
                of a building that is standing, even if                               dence of cracking, bulging, sagging,
                it shows evidence of cracking, bulg-                                  bending, leaning, settling, shrinkage or
                ing, sagging, bending, leaning, set-                                  expansion.
                tling, shrinkage or expansion.                                    (7) This Additional Coverage – Collapse will
         (4) With respect to the following property:                                  not increase the Limits of Insurance pro-
                                                                                      vided in this policy.
            (a) Awnings;
                                                                                  (8) The term Covered Cause of Loss in-
            (b) Gutters and downspouts;                                               cludes the Additional Coverage – Col-
            (c) Yard fixtures;                                                        lapse as described and limited in Para-
            (d) Outdoor swimming pools;                                               graphs d.(1) through d.(7).

            (e) Piers, wharves and docks;                                     e. Water Damage, Other Liquids, Powder
                                                                                 Or Molten Material Damage
             (f) Beach or diving platforms or appur-
                                                                                   If loss or damage caused by or resulting
                 tenances;
                                                                                   from covered water or other liquid, powder
            (g) Retaining walls; and                                               or molten material occurs, we will also pay
            (h) Walks, roadways and other paved                                    the cost to tear out and replace any part of
                surfaces;                                                          the building or structure to repair damage to
                                                                                   the system or appliance from which the wa-
             if an abrupt collapse is caused by a                                  ter or other substance escapes.
             cause of loss listed in Paragraphs (2)(a)
             through (2)(d), we will pay for loss or                               We will not pay the cost to repair any defect
             damage to that property only if such loss                             that caused the loss or damage; but we will
             or damage is a direct result of the abrupt                            pay the cost to repair or replace damaged
             collapse of a building insured under this                             parts of fire extinguishing equipment if the
             policy and the property is Covered                                    damage:
             Property under this policy.                                          (1) Results in discharge of any substance
         (5) If personal property abruptly falls down                                 from an automatic fire protection sys-
             or caves in and such collapse is not the                                 tem; or
             result of abrupt collapse of a building,                             (2) Is directly caused by freezing.
             we will pay for loss or damage to Cov-
                                                                               f. Business Income
             ered Property caused by such collapse
             of personal property only if:                                        (1) Business Income
            (a) The collapse of personal property                                     (a) We will pay for the actual loss of
                was caused by a cause of loss listed                                      Business Income you sustain due to
                in Paragraphs (2)(a) through (2)(d)                                       the necessary suspension of your
                of this Additional Coverage;                                              "operations" during the "period of
                                                                                          restoration". The suspension must
            (b) The personal property which col-
                lapses is inside a building; and                                          be caused by direct physical loss of
                                                                                          or damage to property at the de-
            (c) The property which collapses is not                                       scribed premises. The loss or dam-
                of a kind listed in Paragraph (4), re-                                    age must be caused by or result
                gardless of whether that kind of                                          from a Covered Cause of Loss. With
                property is considered to be personal                                     respect to loss of or damage to per-
                property or real property.                                                sonal property in the open or per-
             The coverage stated in this Paragraph                                        sonal property in a vehicle, the de-
             (5) does not apply to personal property if                                   scribed premises include the area
             marring and/or scratching is the only                                        within 100 feet of the site at which
             damage to that personal property                                             the described premises are located.
             caused by the collapse.




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 5 of 49



                                                                 A3
   Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 9 of 28 PageID: 46


                                                                                                                        BizGUARD Plus

            (b) That a part or all of the described                                          to the extent it reduces the amount
                premises is rendered untenantable, if                                        of loss that otherwise would have
                coverage for Business Income ap-                                             been payable under this Additional
                plies.                                                                       Coverage or Additional Coverage f.
         (4) This Additional Coverage is not subject                                         Business Income.
             to the Limits of Insurance of Section I –                              (3) With respect to the coverage provided in
             Property.                                                                  this Additional Coverage, suspension
      g. Extra Expense                                                                  means:
         (1) We will pay necessary Extra Expense                                        (a) The partial slowdown or complete
             you incur during the "period of restora-                                       cessation of your business activities;
             tion" that you would not have incurred if                                      or
             there had been no direct physical loss or                                  (b) That a part or all of the described
             damage to property at the described                                            premises is rendered untenantable, if
             premises. The loss or damage must be                                           coverage for Business Income ap-
             caused by or result from a Covered                                             plies.
             Cause of Loss. With respect to loss of or                              (4) We will only pay for Extra Expense that
             damage to personal property in the                                         occurs within 12 consecutive months af-
             open or personal property in a vehicle,                                    ter the date of direct physical loss or
             the described premises include the area                                    damage. This Additional Coverage is
             within 100 feet of the site at which the                                   not subject to the Limits of Insurance of
             described premises are located.                                            Section I – Property.
             With respect to the requirements set                               h. Pollutant Clean-up And Removal
             forth in the preceding paragraph, if you
             occupy only part of the site at which the                               We will pay your expense to extract "pollut-
             described premises are located, your                                    ants" from land or water at the described
             premises means:                                                         premises if the discharge, dispersal, seep-
                                                                                     age, migration, release or escape of the
            (a) The portion of the building which you                                "pollutants" is caused by or results from a
                rent, lease or occupy; and                                           Covered Cause of Loss that occurs during
            (b) Any area within the building or on the                               the policy period. The expenses will be paid
                site at which the described premises                                 only if they are reported to us in writing
                are located, if that area services, or                               within 180 days of the date on which the
                is used to gain access to, the de-                                   Covered Cause of Loss occurs.
                scribed premises.                                                    This Additional Coverage does not apply to
         (2) Extra Expense means expense in-                                         costs to test for, monitor or assess the exis-
             curred:                                                                 tence, concentration or effects of "pollut-
            (a) To avoid or minimize the suspension                                  ants". But we will pay for testing which is
                of business and to continue "opera-                                  performed in the course of extracting the
                tions":                                                              "pollutants" from the land or water.
                 (i) At the described premises; or                                   The most we will pay for each location un-
                                                                                     der this Additional Coverage is $10,000 for
                 (ii) At replacement premises or at                                  the sum of all such expenses arising out of
                      temporary locations, including re-                             Covered Causes of Loss occurring during
                      location expenses, and costs to                                each separate 12-month period of this pol-
                      equip and operate the replace-                                 icy.
                      ment or temporary locations.
                                                                                 i. Civil Authority
            (b) To minimize the suspension of busi-
                ness if you cannot continue "opera-                                  When a Covered Cause of Loss causes
                tions".                                                              damage to property other than property at
                                                                                     the described premises, we will pay for the
            (c) To:                                                                  actual loss of Business Income you sustain
                 (i) Repair or replace any property; or                              and necessary Extra Expense caused by
                                                                                     action of civil authority that prohibits access
                 (ii) Research, replace or restore the
                      lost information on damaged                                    to the described premises, provided that
                                                                                     both of the following apply:
                      "valuable papers and records";


BP 00 03 01 10        Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 7 of 49



                                                                   A4
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 10 of 28 PageID: 47


BUSINESSOWNER’S COVERAGE FORM

         (1) Access to the area immediately sur-
             rounding the damaged property is pro-
             hibited by civil authority as a result of
             the damage, and the described prem-
             ises are within that area but are not
             more than one mile from the damaged
             property; and
         (2) The action of civil authority is taken in
             response to dangerous physical condi-
             tions resulting from the damage or con-
             tinuation of the Covered Cause of Loss
             that caused the damage, or the action is
             taken to enable a civil authority to have
             unimpeded access to the damaged
             property.
          Civil Authority coverage for Business In-
          come will begin 72 hours after the time of
          the first action of civil authority that prohibits
          access to the described premises and will
          apply for a period of up to four consecutive
          weeks from the date on which such cover-
          age began.
          Civil Authority coverage for necessary Extra
          Expense will begin immediately after the
          time of the first action of civil authority that
          prohibits access to the described premises
          and will end:
         (1) Four consecutive weeks after the date
             of that action; or
         (2) When your Civil Authority coverage for
             Business Income ends;
          whichever is later.
          The definitions of Business Income and Ex-
          tra Expense contained in the Business In-
          come and Extra Expense Additional Cover-
          ages also apply to this Civil Authority
          Additional Coverage. The Civil Authority
          Additional Coverage is not subject to the
          Limits of Insurance of Section I – Property.
       j. Money Orders And "Counterfeit Money"
          We will pay for loss resulting directly from
          your having accepted in good faith, in ex-
          change for merchandise, "money" or ser-
          vices:
         (1) Money orders issued by any post office,
             express company or bank that are not
             paid upon presentation; or




Page 8 of 49       Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                   A5
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 11 of 28 PageID: 48


                                                                                                                      BizGUARD Plus

         (3) The most we will pay under this Cover-                                    that result from direct physical loss or
             age Extension for loss or damage to                                       damage by any Covered Cause of Loss
             "valuable papers and records" in any                                      to your records of accounts receivable.
             one occurrence at the described prem-                                (2) The most we will pay under this Cover-
             ises is $10,000, unless a higher Limit of                                age Extension for loss or damage in any
             Insurance for "valuable papers and re-                                   one occurrence at the described prem-
             cords" is shown in the Declarations.                                     ises is $10,000, unless a higher Limit of
             For "valuable papers and records" not at                                 Insurance for accounts receivable is
             the described premises, the most we will                                 shown in the Declarations.
             pay is $5,000.                                                            For accounts receivable not at the de-
         (4) Loss or damage to "valuable papers and                                    scribed premises, the most we will pay
             records" will be valued at the cost of res-                               is $5,000.
             toration or replacement of the lost or                               (3) Paragraph B. Exclusions in Section I –
             damaged information. To the extent that                                  Property does not apply to this Cover-
             the contents of the "valuable papers and                                 age Extension except for:
             records" are not restored, the "valuable
             papers and records" will be valued at                                    (a) Paragraph          B.1.c.,    Governmental
             the cost of replacement with blank mate-                                     Action;
             rials of substantially identical type.                                   (b) Paragraph B.1.d., Nuclear Hazard;
         (5) Paragraph B. Exclusions in Section I –                                   (c) Paragraph B.1.f., War And Military
             Property does not apply to this Cover-                                       Action;
             age Extension except for:
                                                                                      (d) Paragraph B.2.f., Dishonesty;
            (a) Paragraph       B.1.c.,     Governmental
                                                                                      (e) Paragraph B.2.g., False Pretense;
                Action;
                                                                                       (f) Paragraph B.3.; and
            (b) Paragraph B.1.d., Nuclear Hazard;
                                                                                      (g) Paragraph B.6., Accounts Receiv-
            (c) Paragraph B.1.f., War And Military
                                                                                          able Exclusion.
                Action;
                                                                      B. Exclusions
            (d) Paragraph B.2.f., Dishonesty;
                                                                          1. We will not pay for loss or damage caused
            (e) Paragraph B.2.g., False Pretense;                            directly or indirectly by any of the following.
             (f) Paragraph B.2.m.(2),           Errors     Or                Such loss or damage is excluded regardless of
                 Omissions; and                                              any other cause or event that contributes con-
            (g) Paragraph B.3.                                               currently or in any sequence to the loss. These
                                                                             exclusions apply whether or not the loss event
       f. Accounts Receivable                                                results in widespread damage or affects a sub-
         (1) You may extend the insurance that                               stantial area.
             applies to Business Personal Property                            a. Ordinance Or Law
             to apply to accounts receivable. We will
             pay:                                                                 (1) The enforcement of any ordinance or
                                                                                      law:
            (a) All amounts due from your custom-
                ers that you are unable to collect;                                   (a) Regulating the construction, use or
                                                                                          repair of any property; or
            (b) Interest charges on any loan re-
                quired to offset amounts you are un-                                  (b) Requiring the tearing down of any
                able to collect pending our payment                                       property, including the cost of remov-
                of these amounts;                                                         ing its debris.
            (c) Collection expenses in excess of                                  (2) This exclusion, Ordinance Or Law, ap-
                your normal collection expenses that                                  plies whether the loss results from:
                are made necessary by loss or dam-                                    (a) An ordinance or law that is enforced
                age; and                                                                  even if the property has not been
            (d) Other reasonable expenses that you                                        damaged; or
                incur to reestablish your records of
                accounts receivable;




BP 00 03 01 10      Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 15 of 49



                                                                 A6
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 12 of 28 PageID: 49


BUSINESSOWNER’S COVERAGE FORM

         (1) When "fungi", wet rot or dry rot result                               (2) Interruption of electric power supply,
             from fire or lightning; or                                                power surge, blackout or brownout if the
         (2) To the extent that coverage is provided                                   cause of such occurrence took place
             in the Limited Coverage For "Fungi",                                      within 100 feet of the described prem-
             Wet Rot Or Dry Rot Additional Cover-                                      ises.
             age, with respect to loss or damage by a                          b. Consequential Losses
             cause of loss other than fire or lightning.                            Delay, loss of use or loss of market.
       j. Virus Or Bacteria                                                    c. Smoke, Vapor, Gas
         (1) Any virus, bacterium or other microor-                                 Smoke, vapor or gas from agricultural
             ganism that induces or is capable of in-                               smudging or industrial operations.
             ducing physical distress, illness or dis-
             ease.                                                             d. Steam Apparatus
         (2) However, the exclusion in Paragraph (1)                                Explosion of steam boilers, steam pipes,
             does not apply to loss or damage                                       steam engines or steam turbines owned or
             caused by or resulting from "fungi", wet                               leased by you, or operated under your con-
             rot or dry rot. Such loss or damage is                                 trol. But if explosion of steam boilers, steam
             addressed in Exclusion i.;                                             pipes, steam engines or steam turbines re-
                                                                                    sults in fire or combustion explosion, we will
         (3) With respect to any loss or damage                                     pay for the loss or damage caused by that
             subject to the exclusion in Paragraph                                  fire or combustion explosion. We will also
             (1), such exclusion supersedes any ex-                                 pay for loss or damage caused by or result-
             clusion relating to "pollutants".                                      ing from the explosion of gases or fuel
   2. We will not pay for loss or damage caused by                                  within the furnace of any fired vessel or
      or resulting from any of the following:                                       within the flues or passages through which
      a. Electrical Apparatus                                                       the gases of combustion pass.
          Artificially generated electrical, magnetic or                       e. Frozen Plumbing
          electromagnetic energy that damages, dis-                                 Water, other liquids, powder or molten ma-
          turbs, disrupts or otherwise interferes with                              terial that leaks or flows from plumbing,
          any:                                                                      heating, air conditioning or other equipment
         (1) Electrical or electronic wire, device,                                 (except fire protective systems) caused by
             appliance, system or network; or                                       or resulting from freezing, unless:
         (2) Device, appliance, system or network                                  (1) You do your best to maintain heat in the
             utilizing cellular or satellite technology.                               building or structure; or
          For the purpose of this exclusion, electrical,                           (2) You drain the equipment and shut off
          magnetic or electromagnetic energy in-                                       the supply if the heat is not maintained.
          cludes but is not limited to:                                         f. Dishonesty
         (1) Electrical current, including arcing;                                  Dishonest or criminal acts by you, anyone
         (2) Electrical charge produced or conducted                                else with an interest in the property, or any
             by a magnetic or electromagnetic field;                                of your or their partners, "members", offi-
                                                                                    cers, "managers", employees, directors,
         (3) Pulse of electromagnetic energy; or                                    trustees, authorized representatives or any-
         (4) Electromagnetic waves or microwaves.                                   one to whom you entrust the property for
          But if fire results, we will pay for the loss or                          any purpose:
          damage caused by fire.                                                   (1) Acting alone or in collusion with others;
                                                                                       or
          We will pay for loss or damage to "com-
          puter(s)" due to artificially generated elec-                            (2) Whether or not occurring during the
          trical, magnetic or electromagnetic energy if                                hours of employment.
          such loss or damage is caused by or results                               This exclusion does not apply to acts of de-
          from:                                                                     struction by your employees; but theft by
         (1) An occurrence that took place within                                   employees is not covered.
             100 feet of the described premises; or                                 With respect to accounts receivable and
                                                                                    "valuable papers and records", this exclu-
                                                                                    sion does not apply to carriers for hire.


Page 18 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A7
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 13 of 28 PageID: 50


BUSINESSOWNER’S COVERAGE FORM

          We may suspend or reinstate this Optional                        7. "Money" means:
          coverage by mailing or delivering a written                          a. Currency, coins and bank notes in current
          notification regarding the suspension or re-                            use and having a face value; and
          instatement to:
                                                                               b. Travelers checks, register checks and
         (1) Your last known address; or                                          money orders held for sale to the public.
         (2) The address where the pressure, me-                           8. "Operations" means your business activities
             chanical or electrical machinery and                             occurring at the described premises.
             equipment is located.
                                                                           9. "Period of restoration":
          This notification will indicate the effective
          date of the suspension or reinstatement.                             a. Means the period of time that:
          If the coverage provided by this Optional                                (1) Begins:
          Coverage is not reinstated, you will get a                                   (a) 72 hours after the time of direct
          pro rata refund of premium. But the sus-                                         physical loss or damage for Busi-
          pension will be effective even if we have not                                    ness Income Coverage; or
          yet made or offered a refund.
                                                                                       (b) Immediately after the time of direct
H. Property Definitions                                                                    physical loss or damage for Extra
   1. "Computer" means:                                                                    Expense Coverage;
      a. Programmable electronic equipment that is                                      caused by or resulting from any Covered
         used to store, retrieve and process data;                                      Cause of Loss at the described prem-
         and                                                                            ises; and
      b. Associated peripheral equipment that pro-                                 (2) Ends on the earlier of:
         vides communication, including input and                                      (a) The date when the property at the
         output functions such as printing and auxil-                                      described premises should be re-
         iary functions such as data transmission.                                         paired, rebuilt or replaced with rea-
      "Computer" does not include those used to op-                                        sonable speed and similar quality; or
      erate production type machinery or equipment.                                    (b) The date when business is resumed
   2. "Counterfeit money" means an imitation of                                            at a new permanent location.
      "money" that is intended to deceive and to be                            b. Does not include any increased period
      taken as genuine.                                                           required due to the enforcement of any or-
   3. "Electronic data" means information, facts or                               dinance or law that:
      computer programs stored as or on, created or                                (1) Regulates the construction, use or re-
      used on, or transmitted to or from computer                                      pair, or requires the tearing down of any
      software (including systems and applications                                     property; or
      software), on hard or floppy disks, CD-ROMs,
                                                                                   (2) Requires any insured or others to test
      tapes, drives, cells, data processing devices or                                 for, monitor, clean up, remove, contain,
      any other repositories of computer software
                                                                                       treat, detoxify or neutralize, or in any
      which are used with electronically controlled
                                                                                       way respond to or assess the effects of
      equipment. The term computer programs, re-                                       "pollutants".
      ferred to in the foregoing description of elec-
      tronic data, means a set of related electronic                           The expiration date of this policy will not cut
      instructions which direct the operations and                             short the "period of restoration".
      functions of a "computer" or device connected                      10. "Pollutants" means any solid, liquid, gaseous or
      to it, which enable the "computer" or device to                        thermal irritant or contaminant, including
      receive, process, store, retrieve or send data.                        smoke, vapor, soot, fumes, acids, alkalis,
   4. "Fungi" means any type or form of fungus,                              chemicals and waste. Waste includes materials
      including mold or mildew, and any mycotoxins,                          to be recycled, reconditioned or reclaimed.
      spores, scents or by-products produced or re-                      11. "Securities" means negotiable and non-
      leased by fungi.                                                       negotiable instruments or contracts represent-
   5. "Manager" means a person serving in a direc-                           ing either "money" or other property and in-
      torial capacity for a limited liability company.                       cludes:
   6. "Member" means an owner of a limited liability
      company represented by its membership inter-
      est, who also may serve as a "manager".

Page 30 of 49     Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.   BP 00 03 01 10



                                                                  A8
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 14 of 28 PageID: 51


                                                                                             BUSINESSOWNERS
                                                                                                 BP 01 06 03 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                WASHINGTON CHANGES
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM
   INFORMATION SECURITY PROTECTION ENDORSEMENT


A. Section I – Property is amended as follows:                      (4) Earth sinking (other than sinkhole
   1. Paragraphs a. and h. under A.2. Property Not                      collapse), rising or shifting including soil
      Covered are replaced by the following:                            conditions     which     cause      settling,
                                                                        cracking or other disarrangement of
      a. Aircraft, automobiles or motortrucks; and                      foundations or other parts of realty. Soil
         any other vehicle if such vehicle is subject                   conditions       include        contraction,
         to licensing requirements;                                     expansion, freezing, thawing, erosion,
      h. "Computer(s)" which are permanently                            improperly compacted soil and the
         installed or designed to be permanently                        action of water under the ground
         installed in any aircraft, watercraft,                         surface.
         motortruck or other vehicle subject to                      But if Earth Movement, as described in
         licensing requirements. This paragraph                      Paragraphs (1) through (4) above, results in
         does not apply to "computer(s)" while held                  fire or explosion, we will pay for the loss or
         as "stock".                                                 damage caused by that fire or explosion.
   2. In the sections titled Covered Causes Of Loss                 (5) Volcanic eruption, explosion or effusion.
      or Exclusions, any introductory paragraph                         But if volcanic eruption, explosion or
      preceding an exclusion or list of exclusions is                   effusion results in fire, building glass
      replaced by the following paragraph, which                        breakage or volcanic action, we will pay
      pertains to application of those exclusions:                      for the loss or damage caused by that
      We will not pay for loss or damage caused by                      fire, building glass breakage or volcanic
      any of the excluded events described below.                       action.
      Loss or damage will be considered to have                        (a) Volcanic Action means direct loss or
      been caused by an excluded event if the                              damage resulting from the eruption
      occurrence of that event:                                            of a volcano when loss or damage is
      a. Directly and solely results in loss or                            caused by:
         damage; or                                                         (i) Volcanic blast or airborne shock
      b. Initiates a sequence of events that results in                         waves; or
         loss or damage, regardless of the nature of                       (ii) Ash, dust or particulate matter.
         any intermediate or final event in that
         sequence.                                                          With respect to coverage for volcanic
                                                                            action as set forth in (5)(a)(i) and
   3. Paragraph B.1.b. Earth Movement Exclusion                             (5)(a)(ii), all volcanic eruptions that
      is replaced by the following:                                         occur within any 168-hour period will
      b. Earth Movement                                                     constitute a single occurrence.
         (1) Earthquake, including tremors and                              Volcanic Action does not provide
             aftershocks and any earth sinking, rising                      coverage for damage to:
             or shifting related to such event;                                 i. Land;
         (2) Landslide, including any earth sinking,                            ii. Property in the open or in
             rising or shifting related to such event;                              open sheds; or
         (3) Mine subsidence, meaning subsidence
             of a man-made mine, whether or not
             mining activity has ceased;




BP 01 06 03 15                       © Insurance Services Office, Inc., 2014                           Page 1 of 7

                                                          A9
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 15 of 28 PageID: 52




                              Exhibit B
                              Colby Policy
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 16 of 28 PageID: 53


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 10 04 02

                            BUILDING AND PERSONAL
                           PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. — Definitions.

A. Coverage                                                               (b) Materials, equipment, supplies and
   We will pay for direct physical loss of or damage to                        temporary structures, on or within
   Covered Property at the premises described in the                           100 feet of the described premises,
   Declarations caused by or resulting from any Cov-                           used for making additions, altera-
   ered Cause of Loss.                                                         tions or repairs to the building or
                                                                               structure.
   1. Covered Property
                                                                    b. Your Business Personal Property located
      Covered Property, as used in this Coverage                       in or on the building described in the Decla-
      Part, means the type of property described in                    rations or in the open (or in a vehicle) within
      this Section, A.1., and limited in A.2., Property                100 feet of the described premises, con-
      Not Covered, if a Limit of Insurance is shown in                 sisting of the following unless otherwise
      the Declarations for that type of property.                      specified in the Declarations or on the Your
      a. Building, meaning the building or structure                   Business Personal Property — Separation of
          described in the Declarations, including:                    Coverage form:
         (1) Completed additions;                                     (1) Furniture and fixtures;
         (2) Fixtures, including outdoor fixtures;                    (2) Machinery and equipment;
         (3) Permanently installed:                                   (3) "Stock";
             (a) Machinery and                                        (4) All other personal property owned by you
            (b) Equipment;                                                 and used in your business;
         (4) Personal property owned by you that is                   (5) Labor, materials or services furnished or
              used to maintain or service the building                     arranged by you on personal property of
              or structure or its premises, including:                     others;
            (a) Fire extinguishing equipment;                         (6) Your use interest as tenant in improve-
                                                                           ments and betterments. Improvements
            (b) Outdoor furniture;                                         and betterments are fixtures, alterations,
            (c) Floor coverings; and                                       installations or additions:
            (d) Appliances used for refrigerating,                        (a) Made a part of the building or struc-
                  ventilating, cooking, dishwashing or                         ture you occupy but do not own; and
                  laundering;                                             (b) You acquired or made at your ex-
         (5) If not covered by other insurance:                                pense but cannot legally remove;
            (a) Additions under construction, altera-                 (7) Leased personal property for which you
                  tions and repairs to the building or                     have a contractual responsibility to in-
                  structure;                                               sure, unless otherwise provided for un-
                                                                           der Personal Property of Others.




CP 00 10 04 02                             © ISO Properties, Inc., 2001                                Page 1 of 14      ❑


                                                          B1
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 17 of 28 PageID: 54


                                                                                      COMMERCIAL PROPERTY
                                                                                              CP 00 30 04 02

              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. — Definitions.
A. Coverage                                                     With respect to the requirements set forth in the
    1. Business Income                                          preceding paragraph, if you occupy only part of the
                                                                site at which the described premises are located,
       Business Income means the:                               your premises means:
        a. Net Income (Net Profit or Loss before in-                a. The portion of the building which you rent,
           come taxes) that would have been earned                     lease or occupy; and
           or incurred; and
                                                                    b. Any area within the building or on the site at
       b. Continuing normal operating expenses                         which the described premises are located, if
           incurred, including payroll.                                 that area services, or is used to gain access
       For manufacturing risks, Net Income includes                    to, the described premises.
       the net sales value of production.                       2. Extra Expense
   Coverage is provided as described and limited                    a. Extra Expense coverage is provided at the
   below for one or more of the following options for                  premises described in the Declarations only
   which a Limit of Insurance is shown in the Decla-                   if the Declarations show that Business In-
   rations:                                                            come coverage applies at that premises.
    a. Business Income including "Rental Value".                    b. Extra Expense means necessary expenses
   b. Business Income other than "Rental Value".                       you incur during the "period of restoration"
   c. "Rental Value".                                                  that  you would not have incurred if there
                                                                       had been no direct physical loss or damage
   If option a. above is selected, the term Business                   to property caused by or resulting from a
   Income will include "Rental Value". If option c.                    Covered Cause of Loss.
   above is selected, the term Business Income will
   mean "Rental Value" only.                                           We will pay Extra Expense (other than the
                                                                       expense to repair or replace property) to:
   If Limits of Insurance are shown under more than
   one of the above options, the provisions of this                   (1) Avoid or minimize the "suspension" of
   Coverage Part apply separately to each.                                 business and to continue operations at
                                                                           the described premises or at replace-
   We will pay for the actual loss of Business Income                      ment premises or temporary locations,
   you sustain due to the necessary "suspension" of                        including relocation expenses and costs
   your "operations" during the "period of restoration".                   to equip and operate the replacement
   The "suspension" must be caused by direct physi-                        location or temporary location.
   cal loss of or damage to property at premises
   which are described in the Declarations and for                    (2) Minimize the "suspension" of business if
   which a Business Income Limit of Insurance is                           you cannot continue "operations".
   shown in the Declarations. The loss or damage                       We    will also pay Extra Expense to repair or
   must be caused by or result from a Covered                          replace property, but only to the extent it re-
   Cause of Loss. With respect to loss of or damage                    duces the amount of loss that otherwise
   to personal property in the open or personal prop-                  would have been payable under this Cover-
   erty in a vehicle, the described premises include                   age Form.
   the area within 100 feet of the site at which the de-
   scribed premises are located.




CP 00 30 04 02                             © ISO Properties, Inc., 2001                                 Page 1 of 9      ❑


                                                         B2
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 18 of 28 PageID: 55



   3. Covered Causes Of Loss, Exclusions And                         The coverage for Extra Expense will begin
      Limitations                                                    immediately after the time of that action and
      See applicable Causes of Loss Form as shown                    will end:
      in the Declarations.                                          (1) 3 consecutive weeks after the time of
   4. Additional Limitation — Interruption Of                            that action; or
      Computer Operations                                           (2) When your Business Income coverage
      a. Coverage for Business Income does not                           ends;
          apply when a "suspension" of "operations"                  whichever is later.
          is caused by destruction or corruption of               b. Alterations And New Buildings
          electronic data, or any loss or damage to
          electronic data, except as provided under                  We will pay for the actual loss of Business
          the Additional Coverage — Interruption Of                  Income you sustain and necessary Extra
          Computer Operations.                                       Expense you incur due to direct physical
                                                                     loss or damage at the described premises
      b. Coverage for Extra Expense does not apply                   caused by or resulting from any Covered
          when action is taken to avoid or minimize a                Cause of Loss to:
          "suspension" of "operations" caused by de-
          struction or corruption of electronic data, or            (1) New buildings or structures, whether
          any loss or damage to electronic data, ex-                     complete or under construction;
          cept as provided under the Additional Cov-                (2) Alterations or additions to existing build-
          erage — Interruption Of Computer Opera-                        ings or structures; and
          tions.                                                    (3) Machinery, equipment, supplies or
      c. Electronic data means information, facts or                     building materials located on or within
          computer programs stored as or on, created                     100 feet of the described premises and:
          or used on, or transmitted to or from com-                    (a) Used in the construction, alterations
          puter software (including systems and ap-                          or additions; or
          plications software), on hard or floppy disks,
          CD-ROMs, tapes, drives, cells, data proc-                     (b) Incidental to the occupancy of new
          essing devices or any other repositories of                        buildings.
          computer software which are used with                      If such direct physical loss or damage de-
          electronically controlled equipment. The                   lays the start of "operations", the "period of
          term computer programs, referred to in the                 restoration" for Business Income Coverage
          foregoing description of electronic data,                  will begin on the date "operations" would
          means a set of related electronic instruc-                 have begun if the direct physical loss or
          tions which direct the operations and func-                damage had not occurred.
          tions of a computer or device connected to
                                                                  c. Extended Business Income
          it, which enable the computer or device to
          receive, process, store, retrieve or send                 (1) Business Income Other Than "Rental
          data.                                                          Value"
   5. Additional Coverages                                               If the necessary "suspension" of your
                                                                         "operations" produces a Business In-
       a. Civil Authority
                                                                          come loss payable under this policy, we
          We will pay for the actual loss of Business                    will pay for the actual loss of Business
          Income you sustain and necessary Extra                         Income you incur during the period that:
          Expense caused by action of civil authority
                                                                        (a) Begins on the date property (except
          that prohibits access to the described
                                                                             "finished stock") is actually repaired,
          premises due to direct physical loss of or
                                                                             rebuilt or replaced and "operations"
           damage to property, other than at the de-
                                                                             are resumed; and
           scribed premises, caused by or resulting
           from any Covered Cause of Loss.                              (b) Ends on the earlier of:
           The coverage for Business Income will be-                         (i) The date you could restore your
           gin 72 hours after the time of that action                            "operations", with reasonable
           and will apply for a period of up to three                             speed, to the level which would
           consecutive weeks after coverage begins.                               generate the business income
                                                                                  amount that would have existed if
                                                                                  no direct physical loss or damage
                                                                                  had occurred; or




Page 2 of 9                                 © ISO Properties, Inc., 2001                           CP 00 30 04 02      ❑


                                                           B3
 Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 19 of 28 PageID: 56



       (2) The expiration date of this policy;                   3. "Period of Restoration" means the period of
         whichever occurs first.                                    time that:
     c. We will reinstate the Additional Condition,                 a. Begins:
         Coinsurance, automatically if you do not                      (1) 72 hours after the time of direct physical
         submit a new Work Sheet and Agreed                                 loss or damage for Business Income
         Value:                                                             coverage; or
       (1) Within 12 months of the effective date of                   (2) Immediately after the time of direct
             this Optional Coverage; or                                     physical loss or damage for Extra Ex-
       (2) When you request a change in your                                pense coverage;
             Business Income Limit of Insurance.                        caused by or resulting from any Covered
     d. If the Business Income Limit of Insurance is                    Cause of Loss at the described premises;
         less than the Agreed Value, we will not pay                    and
         more of any loss than the amount of loss                   b. Ends on the earlier of:
         multiplied by:                                                (1) The date when the property at the de-
       (1) The Business Income Limit of Insur-                              scribed premises should be repaired,
             ance; divided by                                               rebuilt or replaced with reasonable
       (2) The Agreed Value.                                                speed and similar quality; or
Example:                                                               (2) The date when business is resumed at a
                                                                            new permanent location.
 When:        The Limit of Insurance                                "Period of restoration" does not include any in-
              is                          $    100,000              creased period required due to the enforce-
              The Agreed Value is         $    200,000              ment of any ordinance or law that:
              The amount of loss is       $     80,000                 (1) Regulates the construction, use or re-
 Step (a):    $100,000 -.- $200,000 = .50                                   pair, or requires the tearing down of any
                                                                            property; or
 Step (b):    .50 x$80,000 = $40,000
                                                                       (2) Requires any insured or others to test
                                                                            for, monitor, clean up, remove, contain,
We will pay $40,000. The remaining $40,000 is not                           treat, detoxify or neutralize, or in any
covered.                                                                    way respond to, or assess the effects of
   4. Extended Period Of Indemnity                                          "pollutants".
      Under Paragraph A.5.c., Extended Business                     The expiration date of this policy will not cut
      Income, the number "30" in Subparagraphs                      short the "period of restoration".
      (1)(b) and (2)(b) is replaced by the number                4. "Pollutants" means any solid, liquid, gaseous or
      shown in the Declarations for this Optional                   thermal irritant or contaminant, including
      Coverage.                                                     smoke, vapor, soot, fumes, acids, alkalis,
F. Definitions                                                      chemicals and waste. Waste includes materials
                                                                    to be recycled, reconditioned or reclaimed.
   1. "Finished Stock" means stock you have
      manufactured.                                              5. "Rental Value" means Business Income that
                                                                    consists of:
      "Finished stock" also includes whiskey and al-
      coholic products being aged, unless there is a                 a. Net Income (Net Profit or Loss before in-
      Coinsurance percentage shown for Business                         come taxes) that would have been earned
      Income in the Declarations.                                       or incurred as rental income from tenant
                                                                        occupancy of the premises described in the
      "Finished stock" does not include stock you                       Declarations as furnished and equipped by
      have manufactured that is held for sale on the                    you, including fair rental value of any portion
      premises of any retail outlet insured under this                  of the described premises which is occupied
      Coverage Part.                                                    by you; and
   2. "Operations" means:                                           b. Continuing normal operating expenses
      a. Your business activities occurring at the                      incurred in connection with that premises,
          described premises; and                                       including:
      b. The tenantability of the described premises,                  (1) Payroll; and
          if coverage for Business Income including                    (2) The amount of charges which are the
          "Rental Value" or "Rental Value" applies.                         legal obligation of the tenant(s) but
                                                                             would otherwise be your obligations.



Page 8 of 9                                   © ISO Properties, Inc., 2001                            CP 00 30 04 02      ❑


                                                          B4
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 20 of 28 PageID: 57


                                                                                        COMMERCIAL PROPERTY
                                                                                                CP 01 40 07 06

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to         D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements                 Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy, includ-           to bacteria:
   ing but not limited to forms or endorsements that             1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   cover property damage to buildings or personal                    Bacteria; and
   property and forms or endorsements that cover
   business income, extra expense or action of civil             2. Additional Coverage — Limited Coverage for
   authority.                                                        "Fungus", Wet Rot, Dry Rot And Bacteria, in-
                                                                     cluding any endorsement increasing the scope
B. We will not pay for loss or damage caused by or                   or amount of coverage.
   resulting from any virus, bacterium or other micro-
   organism that induces or is capable of inducing            E. The terms of the exclusion in Paragraph B., or the
   physical distress, illness or disease.                        inapplicability of this exclusion to a particular loss,
                                                                 do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or             would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet              Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or Pol-
   icy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion super-
   sedes any exclusion relating to "pollutants".




CP 01 40 07 06                            © ISO Properties, Inc., 2006                                    Page 1 of 1      ❑


                                                         B5
Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 21 of 28 PageID: 58




                              Exhibit C
                              BBR Policy
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 22 of 28 PageID: 59


                                                                                                                    BUSINESSOWNER’S
                                                                                                                         BP 00 03 01 06




                         BUSINESSOWNER’S COVERAGE FORM
Various provisions in this policy restrict coverage. Read                               (5) Personal property owned by you that is used
the entire policy carefully to determine rights, duties and                                 to maintain or service the buildings or struc-
what is and is not covered.                                                                 tures or the premises, including:
Throughout this Coverage Form the words "you" and                                            (a) Fire extinguishing equipment;
"your" refer to the Named Insured shown in the Declara-                                      (b) Outdoor furniture;
tions. The words "we", "us" and "our" refer to the Compa-
ny providing this insurance.                                                                 (c) Floor coverings; and
In Section II – Liability, the word "insured" means any                                      (d) Appliances used for refrigerating, venti-
person or organization qualifying as such under Paragraph                                        lating, cooking, dishwashing or launder-
C. Who Is An Insured.                                                                            ing;
Other words and phrases that appear in quotation marks                                  (6) If not covered by other insurance:
have special meaning. Refer to Paragraph H. Property                                         (a) Additions under construction, alterations
Definitions in Section I – Property and Paragraph F. Liabil-                                     and repairs to the buildings or structures;
ity And Medical Expenses Definitions in Section II – Liabil-                                 (b) Materials, equipment, supplies and tem-
ity.                                                                                             porary structures, on or within 100 feet of
SECTION I – PROPERTY                                                                             the described premises, used for making
A. Coverage                                                                                      additions, alterations or repairs to the
                                                                                                 buildings or structures.
   We will pay for direct physical loss of or damage to
   Covered Property at the premises described in the                                 b. Business Personal Property located in or on the
   Declarations caused by or resulting from any Covered                                 buildings at the described premises or in the
   Cause of Loss.                                                                       open (or in a vehicle) within 100 feet of the de-
                                                                                        scribed premises, including:
   1. Covered Property
                                                                                        (1) Property you own that is used in your busi-
       Covered Property includes Buildings as described                                     ness;
       under Paragraph a. below, Business Personal
       Property as described under Paragraph b. below,                                  (2) Property of others that is in your care, custo-
       or both, depending on whether a Limit of Insurance                                   dy or control, except as otherwise provided
       is shown in the Declarations for that type of proper-                                in Loss Payment Property Loss Condition
       ty. Regardless of whether coverage is shown in the                                   Paragraph E.5.d.(3)(b);
       Declarations for Buildings, Business Personal                                    (3) Tenant's improvements and betterments.
       Property, or both, there is no coverage for property                                 Improvements and betterments are fixtures,
       described under Paragraph 2. Property Not Cov-                                       alterations, installations or additions:
       ered.                                                                                 (a) Made a part of the building or structure
       a. Buildings, meaning the buildings and structures                                        you occupy but do not own; and
          at the premises described in the Declarations,                                     (b) You acquired or made at your expense
          including:                                                                             but cannot legally remove;
          (1) Completed additions;                                                      (4) Leased personal property which you have a
          (2) Fixtures, including outdoor fixtures;                                         contractual responsibility to insure, unless
          (3) Permanently installed:                                                        otherwise provided for under Paragraph
                                                                                            1.b.(2); and
                 (a) Machinery; and
                                                                                        (5) Exterior building glass, if you are a tenant
                 (b) Equipment;                                                             and no Limit of Insurance is shown in the
          (4) Your personal property in apartments, rooms                                   Declarations for Building property. The glass
              or common areas furnished by you as land-                                     must be owned by you or in your care, cus-
              lord;                                                                         tody or control.


BP 00 03 01 06            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 1 of 47




                                                                        C1
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 23 of 28 PageID: 60
BUSINESSOWNER’S COVERAGE FORM


        f. Business Income                                                                       (ii) Continuing normal operating expens-
          (1) Business Income                                                                         es incurred, including payroll.
               (a) We will pay for the actual loss of Busi-                                 (d) Ordinary payroll expenses:
                   ness Income you sustain due to the nec-                                        (i) Mean payroll expenses for all your
                   essary suspension of your "operations"                                             employees except:
                   during the "period of restoration". The                                             i. Officers;
                   suspension must be caused by direct
                   physical loss of or damage to property at                                          ii. Executives;
                   the described premises. The loss or                                                iii. Department Managers;
                   damage must be caused by or result                                                 iv. Employees under contract; and
                   from a Covered Cause of Loss. With re-
                   spect to loss of or damage to personal                                             v. Additional Exemptions shown in
                   property in the open or personal property                                             the Declarations as:
                   in a vehicle, the described premises in-                                                 Job Classifications; or
                   clude the area within 100 feet of the site
                                                                                                            Employees.
                   at which the described premises are lo-
                   cated.                                                                        (ii) Include:
                   With respect to the requirements set                                                i. Payroll;
                   forth in the preceding paragraph, if you                                           ii. Employee benefits, if directly re-
                   occupy only part of the site at which the                                              lated to payroll;
                   described premises are located, your
                   premises means:                                                                    iii. FICA payments you pay;
                   (i) The portion of the building which you                                          iv. Union dues you pay; and
                       rent, lease or occupy; and                                                     v. Workers'        compensation   premi-
                  (ii) Any area within the building or on the                                            ums.
                       site at which the described premises                             (2) Extended Business Income
                       are located, if that area services, or is                             (a) If the necessary suspension of your
                       used to gain access to, the described                                     "operations" produces a Business In-
                       premises.                                                                 come loss payable under this policy, we
               (b) We will only pay for loss of Business                                         will pay for the actual loss of Business
                   Income that you sustain during the "peri-                                     Income you incur during the period that:
                   od of restoration" and that occurs within                                      (i) Begins on the date property except
                   12 consecutive months after the date of                                            finished stock is actually repaired, re-
                   direct physical loss or damage. We will                                            built or replaced and "operations" are
                   only pay for ordinary payroll expenses for                                         resumed; and
                   60 days following the date of direct phys-
                   ical loss or damage, unless a greater                                         (ii) Ends on the earlier of:
                   number of days is shown in the Declara-                                             i. The date you could restore your
                   tions.                                                                                 "operations",   with    reasonable
               (c) Business Income means the:                                                             speed, to the level which would
                                                                                                          generate the Business Income
                   (i) Net Income (Net Profit or Loss before                                              amount that would have existed if
                       income taxes) that would have been                                                 no direct physical loss or damage
                       earned or incurred if no physical loss                                             had occurred; or
                       or damage had occurred, but not in-
                       cluding any Net Income that would                                              ii. 30 consecutive days after the date
                       likely have been earned as a result of                                             determined in Paragraph (a)(i)
                       an increase in the volume of business                                              above, unless a greater number of
                       due to favorable business conditions                                               consecutive days is shown in the
                       caused by the impact of the Covered                                                Declarations.
                       Cause of Loss on customers or on
                       other businesses; and




Page 6 of 47           Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.          BP 00 03 01 06



                                                                       C2
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 24 of 28 PageID: 61
                                                                                                                              BIZGUARD PLUS


                     However, Extended Business Income                                    (2) Extra Expense means expense incurred:
                     does not apply to loss of Business In-                                    (a) To avoid or minimize the suspension of
                     come incurred as a result of unfavorable                                      business and to continue "operations":
                     business conditions caused by the im-
                     pact of the Covered Cause of Loss in the                                       (i) At the described premises; or
                     area where the described premises are                                         (ii) At replacement premises or at tempo-
                     located.                                                                           rary locations, including relocation
                 (b) Loss of Business Income must be                                                    expenses, and costs to equip and op-
                     caused by direct physical loss or damage                                           erate the replacement or temporary
                     at the described premises caused by or                                             locations.
                     resulting from any Covered Cause of                                       (b) To minimize the suspension of business
                     Loss.                                                                         if you cannot continue "operations".
          (3) With respect to the coverage provided in this                                    (c) To:
              Additional Coverage, suspension means:                                                (i) Repair or replace any property; or
                 (a) The partial slowdown or complete cessa-                                       (ii) Research, replace or restore the lost
                     tion of your business activities; or                                               information on damaged "valuable
                 (b) That a part or all of the described prem-                                          papers and records"
                     ises is rendered untenantable, if cover-                                       to the extent it reduces the amount of
                     age for Business Income applies.                                               loss that otherwise would have been
          (4) This Additional Coverage is not subject to                                            payable under this Additional Coverage
              the Limits of Insurance of Section I – Proper-                                        or Additional Coverage f. Business In-
              ty.                                                                                   come.
       g. Extra Expense                                                                   (3) With respect to the coverage provided in this
          (1) We will pay necessary Extra Expense you                                         Additional Coverage, suspension means:
              incur during the "period of restoration" that                                    (a) The partial slowdown or complete cessa-
              you would not have incurred if there had                                             tion of your business activities; or
              been no direct physical loss or damage to                                        (b) That a part or all of the described prem-
              property at the described premises. The loss                                         ises is rendered untenantable, if cover-
              or damage must be caused by or result from                                           age for Business Income applies.
              a Covered Cause of Loss. With respect to
              loss of or damage to personal property in the                               (4) We will only pay for Extra Expense that
              open or personal property in a vehicle, the                                     occurs within 12 consecutive months after
              described premises include the area within                                      the date of direct physical loss or damage.
              100 feet of the site at which the described                                     This Additional Coverage is not subject to
              premises are located.                                                           the Limits of Insurance of Section I – Proper-
                                                                                              ty.
                 With respect to the requirements set forth in
                 the preceding paragraph, if you occupy only                           h. Pollutant Clean Up And Removal
                 part of the site at which the described prem-                             We will pay your expense to extract "pollutants"
                 ises are located, your premises means:                                    from land or water at the described premises if
                 (a) The portion of the building which you                                 the discharge, dispersal, seepage, migration,
                     rent, lease or occupy; and                                            release or escape of the "pollutants" is caused
                                                                                           by or results from a Covered Cause of Loss that
                 (b) Any area within the building or on the site                           occurs during the policy period. The expenses
                     at which the described premises are lo-                               will be paid only if they are reported to us in writ-
                     cated, if that area services, or is used to                           ing within 180 days of the date on which the
                     gain access to, the described premises.                               Covered Cause of Loss occurs.




BP 00 03 01 06              Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.       Page 7 of 47



                                                                          C3
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 25 of 28 PageID: 62
BUSINESSOWNER’S COVERAGE FORM


           This Additional Coverage does not apply to                               k. Forgery Or Alteration
           costs to test for, monitor or assess the exist-                             (1) We will pay for loss resulting directly from
           ence, concentration or effects of "pollutants".                                 forgery or alteration of, any check, draft,
           But we will pay for testing which is performed in                               promissory note, bill of exchange or similar
           the course of extracting the "pollutants" from the                              written promise of payment in "money", that
           land or water.                                                                  you or your agent has issued, or that was is-
           The most we will pay for each location under                                    sued by someone who impersonates you or
           this Additional Coverage is $10,000 for the sum                                 your agent.
           of all such expenses arising out of Covered                                 (2) If you are sued for refusing to pay the check,
           Causes of Loss occurring during each separate                                   draft, promissory note, bill of exchange or
           12 month period of this policy.                                                 similar written promise of payment in "mon-
        i. Civil Authority                                                                 ey", on the basis that it has been forged or
           We will pay for the actual loss of Business In-                                 altered, and you have our written consent to
           come you sustain and necessary Extra Expense                                    defend against the suit, we will pay for any
           caused by action of civil authority that prohibits                              reasonable legal expenses that you incur in
           access to the described premises due to direct                                  that defense.
           physical loss of or damage to property, other                               (3) For the purpose of this coverage, check
           than at the described premises, caused by or                                    includes a substitute check as defined in the
           resulting from any Covered Cause of Loss.                                       Check Clearing for the 21st Century Act, and
           The coverage for Business Income will begin 72                                  will be treated the same as the original it re-
           hours after the time of that action and will apply                              placed.
           for a period of up to three consecutive weeks                               (4) The most we will pay for any loss, including
           after coverage begins.                                                          legal expenses, under this Additional Cover-
           The coverage for necessary Extra Expense will                                   age is $2,500, unless a higher Limit of In-
           begin immediately after the time of that action                                 surance is shown in the Declarations.
           and ends:                                                                 l. Increased Cost Of Construction
          (1) 3 consecutive weeks after the time of that                               (1) This Additional Coverage applies only to
              action; or                                                                   buildings insured on a replacement cost ba-
          (2) When your Business Income coverage ends;                                     sis.
           whichever is later.                                                         (2) In the event of damage by a Covered Cause
                                                                                           of Loss to a building that is Covered Proper-
           The definitions of Business Income and Extra                                    ty, we will pay the increased costs incurred
           Expense contained in the Business Income and                                    to comply with enforcement of an ordinance
           Extra Expense Additional Coverages also apply                                   or law in the course of repair, rebuilding or
           to this Civil Authority Additional Coverage. The                                replacement of damaged parts of that prop-
           Civil Authority Additional Coverage is not sub-                                 erty, subject to the limitations stated in Para-
           ject to the Limits of Insurance of Section I –                                  graphs (3) through (9) of this Additional
           Property.                                                                       Coverage.
        j. Money Orders And "Counterfeit Money"                                        (3) The ordinance or law referred to in Para-
           We will pay for loss resulting directly from your                               graph (2) of this Additional Coverage is an
           having accepted in good faith, in exchange for                                  ordinance or law that regulates the construc-
           merchandise, "money" or services:                                               tion or repair of buildings or establishes zon-
          (1) Money orders issued by any post office,                                      ing or land use requirements at the de-
              express company or bank that are not paid                                    scribed premises, and is in force at the time
              upon presentation; or                                                        of loss.
          (2) "Counterfeit money" that is acquired during                              (4) Under this Additional Coverage, we will not
              the regular course of business.                                              pay any costs due to an ordinance or law
                                                                                           that:
           The most we will pay for any loss under this Ad-
           ditional Coverage is $1,000.                                                     (a) You were required to comply with before
                                                                                                the loss, even when the building was un-
                                                                                                damaged; and




Page 8 of 47          Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 00 03 01 06



                                                                      C4
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 26 of 28 PageID: 63
BUSINESSOWNER’S COVERAGE FORM


                (c) Insulating or refractory material; or                          3. "Electronic data" means information, facts or com-
                (d) Electrical, reciprocating or rotating appa-                       puter programs stored as or on, created or used
                    ratus within or forming a part of the boiler                      on, or transmitted to or from computer software (in-
                    or vessel.                                                        cluding systems and applications software), on
                                                                                      hard or floppy disks, CD-ROMs, tapes, drives, cells,
          (2) As Air Conditioning Units, any:                                         data processing devices or any other repositories of
                (a) Vessel, cooling tower, reservoir or other                         computer software which are used with electroni-
                    source of cooling water for a condenser                           cally controlled equipment. The term computer pro-
                    or compressor, or any water piping lead-                          grams, referred to in the foregoing description of
                    ing to or from that source; or                                    electronic data, means a set of related electronic
                (b) Wiring or piping leading to or from the                           instructions which direct the operations and func-
                    unit.                                                             tions of a "computer" or device connected to it,
                                                                                      which enable the "computer" or device to receive,
        f. We will not pay for an Accident to any Object                              process, store, retrieve or send data.
           while being tested.
                                                                                   4. "Fungi" means any type or form of fungus, including
       g. Suspension                                                                  mold or mildew, and any mycotoxins, spores,
           Whenever an Object is found to be in, or ex-                               scents or by-products produced or released by fun-
           posed to, a dangerous condition, any of our rep-                           gi.
           resentatives may immediately suspend the in-                            5. "Manager" means a person serving in a directorial
           surance against loss from an Accident to that                              capacity for a limited liability company.
           Object. This can be done by delivering or mail-
           ing a written notice of suspension to:                                  6. "Member" means an owner of a limited liability
                                                                                      company represented by its membership interest,
          (1) Your last known address; or                                             who also may serve as a "manager".
          (2) The address where the Object is located.                             7. "Money" means:
           If we suspend your insurance, you will get a pro                            a. Currency, coins and bank notes in current use
           rata refund of premium. But the suspension will                                and having a face value; and
           be effective even if we have not yet made or of-
           fered a refund.                                                             b. Travelers checks, register checks and money
                                                                                          orders held for sale to the public.
H. Property Definitions
                                                                                   8. "Operations" means your business activities occur-
   1. "Computer" means:                                                               ring at the described premises.
       a. Programmable electronic equipment that is                                9. "Period of restoration":
          used to store, retrieve and process data; and
                                                                                       a. Means the period of time that:
       b. Associated peripheral equipment that provides
          communication, including input and output func-                                 (1) Begins:
          tions such as printing and auxiliary functions                                       (a) 72 hours after the time of direct physical
          such as data transmission.                                                               loss or damage for Business Income
       "Computer" does not include those used to operate                                           Coverage; or
       production type machinery or equipment.                                                (b) Immediately after the time of direct phys-
   2. "Counterfeit money" means an imitation of "money"                                           ical loss or damage for Extra Expense
      that is intended to deceive and to be taken as                                              Coverage;
      genuine.                                                                                 caused by or resulting from any Covered
                                                                                               Cause of Loss at the described premises;
                                                                                               and
                                                                                          (2) Ends on the earlier of:
                                                                                               (a) The date when the property at the de-
                                                                                                   scribed premises should be repaired, re-
                                                                                                   built or replaced with reasonable speed
                                                                                                   and similar quality; or




Page 28 of 47            Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      BP 00 03 01 06



                                                                         C5
       Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 27 of 28 PageID: 64
                                                                                                                             BIZGUARD PLUS


                 (b) The date when business is resumed at a                              (2) The interior of a building or structure, or
                     new permanent location.                                                 property inside a building or structure, unless
       b. Does not include any increased period required                                     the roof or an outside wall of the building or
          due to the enforcement of any ordinance or law                                     structure is first damaged by a falling object.
          that:                                                                       c. Water damage means accidental discharge or
          (1) Regulates the construction, use or repair, or                              leakage of water or steam as the direct result of
              requires the tearing down of any property; or                              the breaking apart or cracking of any part of a
                                                                                         system or appliance (other than a sump system
          (2) Requires any insured or others to test for,                                including its related equipment and parts) con-
              monitor, clean up, remove, contain, treat,                                 taining water or steam.
              detoxify or neutralize, or in any way respond
              to or assess the effects of "pollutants".                         13. "Stock" means merchandise held in storage or for
                                                                                    sale, raw materials and in-process or finished
       The expiration date of this policy will not cut short                        goods, including supplies used in their packing or
       the "period of restoration".                                                 shipping.
  10. "Pollutants" means any solid, liquid, gaseous or                          14. "Valuable papers and records" means inscribed,
      thermal irritant or contaminant, including smoke,                             printed or written:
      vapor, soot, fumes, acids, alkalis, chemicals and
      waste. Waste includes materials to be recycled, re-                                  a. Documents;
      conditioned or reclaimed.                                                           b. Manuscripts; and
  11. "Securities" means negotiable and non-negotiable                                     c. Records;
      instruments or contracts representing either "mon-                                  including abstracts, books, deeds, drawings,
      ey" or other property and includes:                                                 films, maps or mortgages.
       a. Tokens, tickets, revenue and other stamps                                   But "valuable papers and records" does not mean
          (whether represented by actual stamps or un-                                "money" or "securities".
          used value in a meter) in current use; and
                                                                              SECTION II – LIABILITY
       b. Evidences of debt issued in connection with
          credit or charge cards, which cards are not is-                     A. Coverages
          sued by you;                                                            1. Business Liability
       but does not include "money".                                                  a. We will pay those sums that the insured be-
  12. "Specified causes of loss" means the following:                                    comes legally obligated to pay as damages be-
                                                                                         cause of "bodily injury", "property damage" or
       Fire; lightning; explosion; windstorm or hail; smoke;                             "personal and advertising injury" to which this
       aircraft or vehicles; riot or civil commotion; vandal-                            insurance applies. We will have the right and
       ism; leakage from fire extinguishing equipment;                                   duty to defend the insured against any "suit"
       sinkhole collapse; volcanic action; falling objects;                              seeking those damages. However, we will have
       weight of snow, ice or sleet; water damage.                                       no duty to defend the insured against any "suit"
       a. Sinkhole collapse means the sudden sinking or                                  seeking damages for "bodily injury", "property
          collapse of land into underground empty spaces                                 damage" or "personal and advertising injury", to
          created by the action of water on limestone or                                 which this insurance does not apply. We may at
          dolomite. This cause of loss does not include:                                 our discretion, investigate any "occurrence" and
          (1) The cost of filling sinkholes; or                                          settle any claim or "suit" that may result. But:
          (2) Sinking or collapse of land into man-made                                  (1) The amount we will pay for damages is
              underground cavities.                                                          limited as described in Paragraph D. – Liabil-
                                                                                             ity And Medical Expenses Limits Of Insur-
       b. Falling objects does not include loss of or dam-                                   ance in Section II – Liability; and
          age to:
                                                                                         (2) Our right and duty to defend end when we
          (1) Personal property in the open; or                                              have used up the applicable Limit of Insur-
                                                                                             ance in the payment of judgments or settle-
                                                                                             ments or medical expenses.




BP 00 03 01 06             Includes copyrighted material of the Insurance Services Office, Inc., used with its permission.      Page 29 of 47



                                                                         C6
  Case 1:20-cv-05927-RMB-KMW Document 3 Filed 06/02/20 Page 28 of 28 PageID: 65


                                                                                               BUSINESSOWNERS
                                                                                                   BP 06 01 01 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   BUSINESSOWNERS COVERAGE FORM


A. The exclusion set forth in Paragraph B. applies to            3. Coverage otherwise provided under the Food
   all coverage under Section I – Property in all                   Contamination Additional Coverage in Restau-
   forms and endorsements that comprise this Busi-                  rants Endorsement BP 07 78 (if that endorse-
   nessowners Policy, except as provided in Para-                   ment is attached to this Businessowners Poli-
   graph C. This includes but is not limited to forms               cy).
   or endorsements that cover property damage to              D. With respect to any loss or damage subject to the
   buildings or personal property and forms or en-               exclusion in Paragraph B., such exclusion super-
   dorsements that cover business income, extra ex-              sedes any exclusion relating to "pollutants".
   pense or action of civil authority.
                                                              E. The following provisions in this Businessowners
B. We will not pay for loss or damage caused by or               Policy are hereby amended to remove reference
   resulting from any virus, bacterium or other micro-           to bacteria:
   organism that induces or is capable of inducing
   physical distress, illness or disease.                        1. Exclusion of "Fungi", Wet Rot, Dry Rot And
                                                                    Bacteria; and
C. However, the exclusion in Paragraph B. does not
   apply to the following:                                       2. Additional Coverage – Limited Coverage For
                                                                    "Fungi", Wet Rot, Dry Rot And Bacteria, includ-
   1. Loss or damage caused by or resulting from                    ing any endorsement increasing the scope or
      "fungi", wet rot or dry rot. Such loss or damage              amount of coverage.
      is addressed in a separate exclusion in this
      Businessowners Policy; or                               F. The terms of the exclusion in Paragraph B., or the
                                                                 inapplicability of this exclusion to a particular loss,
   2. Coverage otherwise provided under Food                     do not serve to create coverage for any loss that
      Contamination Endorsement BP 04 31 (if that                would otherwise be excluded under this Business-
      endorsement is attached to this Businessown-               owners Policy.
      ers Policy); or




BP 06 01 01 07                            © ISO Properties, Inc., 2006                                     Page 1 of 1

                                                         C7
